RESPONSE TO AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Claims 1, 6-14, and 17-20 are pending in the application.  Claims 14 and 17-20 are withdrawn due to Applicant’s election.  Claims 2-4, 5, 15, and 16 have been cancelled.
Amendments to the claims, filed July 12, 2022, have been entered into the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pat. Pub. 2009/0017518) in view of Ernst (U.S. 6,525,156) and Kaneko (JP2005255967) and as evidenced by Knovel (“Basic Physical Properties of Compounds”).  For discussion of Kaneko, see the English Machine Translation.
Regarding claims 1 and 6, Wu teaches a magnetic particle (Abstract), comprising: a copolymer core (Abstract, Paragraph [0024]), wherein the copolymer core comprises a styrene/divinylbenzene copolymer (Paragraph [0024]); a polymer layer, covering the copolymer core and having at least one functional group (Paragraph [0026]); a magnetic substance layer, covering the polymer layer (Abstract; Paragraph [0026]); and a silicon-based layer, covering the magnetic substance layer (Abstract).  Wu further teaches the copolymer core can be synthesized by one-shot emulsion polymerization (Paragraph [0026]; Example 1, Paragraph [0030]). Wu additionally teaches wherein an average diameter of the magnetic particle is 1 μm to 8.5 μm (0.1 to 5 µm, Paragraph [0024]).
While the reference does not specifically teach the claimed range of 1 μm to 8.5 μm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Wu fails to teach the wherein the copolymer core is a knobby copolymer core and wherein the volume percentage of the bifunctional monomer (divinylbenzene) to the monofunctional monomer (styrene) is 0.6% to 1.5%.
Ernst teachers a copolymer particle (Abstract) that has a popcorn shape (Abstract) that is useful as carrier materials (Col. 1, lines 5-8), wherein the copolymer comprises styrene (Abstract) and a difunctional crosslinking component (Abstract) such as divinylbenzene (Col. 3, lines 13-14).  Ernst further teaches that the difunctional crosslinking component is present in an amount of 0.2 to 5% by weight based on the total amount of the polymer (Col. 3, lines 15-18).
Kaneko teaches a styrene polymeric particle with multiple projections on its surface in order to enlarge the specific surface area of the particles (Abstract, Paragraph [0012]).  Kaneko further teaches the polymeric particles are used as capture carriers and diagnostic agent carriers (Paragraph [0001]) and that by including multiple projections on the surface of the particle and increasing the specific surface area of the particle, higher-performance particles are obtained with higher material sorption capacity (Paragraphs [0004]-[0005]).
Wu, Ernst, and Kaneko all relate to styrene based polymeric particles as carrier particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the divinylbenzene of Wu present in an amount of 0.2 to 5% as taught by Ernst in order to produce a popcorn shaped particle, i.e. a particle with multiple projections.  One of ordinary skill in the art would have been motivated to have the particle of Wu be a particle with multiple projections as taught by Kaneko in order to increase the specific surface area of the particle to produce higher-performance particles with higher material sorption capacity.
As evidenced by Knovel, divinylbenzene has a density of 0.916 g/mL and styrene has a density of 0.907 g/mL.  This would result in a volume of the divinylbenzene (bifunctional monomer) (0.2-5%) of about 0.22 mL to about 5.46 mL and the volume of the styrene (monofunctional monomer) (95-99.8%) of about 104.74 mL to about 110.03 mL, which results in a volume percent of bifunctional monomer to monofunctional monomer of about 0.20 to about 5.21%.
While the reference does not specifically teach the claimed range of 0.6 to 1.5%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, the exact average height of the plurality of protrusions is deemed to be a result effective variable with regard to the composition of the polymerization solvent as taught by Kaneko (Paragraph [0052]).  It would require routine experimentation to determine the optimum value of a result effective variable, such as 100 nm to 5000 nm, in the absence of a showing of criticality in the claimed average height.  MPEP 2144.05 II B.  
Regarding claim 7, Wu teaches wherein the at least one functional group is charged (the carboxylic groups would be charged, i.e. they adsorb the Fe2+ ions, Paragraph [0026]).
Regarding claim 8, Wu teaches wherein the at least one functional group comprises a carboxyl group, an amine group, or a combination thereof (Paragraph [0026]).
Regarding claim 9, Wu teaches wherein the magnetic substance layer comprises a paramagnetic substance, a superparamagnetic substance, a ferromagnetic substance, a ferrite magnetic substance, or a combination thereof (Paragraph [0024]).
Regarding claim 10, Wu teaches wherein the magnetic substance layer comprises an iron ion (Fe2+), a cobalt ion (Co2+), a nickel ion (Ni2+), or a combination thereof (Paragraphs [0024] and [0026]).
Regarding claim 11, Wu teaches wherein a thickness of the magnetic substance layer is 20 nm to 200 nm (15-30 nm, Paragraph [0026]).
Regarding claim 12, Wu teaches wherein the silicon-based layer comprises siloxane, silica glass, silicon oxide, silicate salt or a combination thereof (Paragraph [0024]).
Regarding claim 13, Wu teaches wherein a thickness of the silicon-based layer is at least 1 nm to 50 nm (20-30 nm, Paragraph [0026]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed July 12, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Ernst fails to disclose the average diameter of the claimed magnetic particle (i.e. 1 μm to 8.5 μm) because Ernst discloses its particles have a size of from about 10 μm to 5 mm.  
However, Ernst is not relied upon to teach the average diameter of the magnetic particle, Wu is.  As such, Applicant’s arguments are deemed unpersuasive. 
Applicant argues that the polymerization of Ernst is a two-stage polymerization where, in the present application, the preparation of knobby styrene/divinylbenzene copolymer core is one-stage polymerization.  Applicant additionally submits a declaration proving that popcorn polymerization is well known two-stage polymerization before the effective filing date of the invention.
	However, the polymerization being a one-stage process is not a claimed feature and Applicant has not provided any evidence that the two-stage process would not result in the claimed particles.
	Applicant argues that Kaneko fails to disclose the average height of protrusions of the popcorn polymer and the average diameter of the claimed magnetic particle.  Applicant additionally argues that one of ordinary skill in the art would have no proper reason, rationale, or motivation to combine Kaneko with Ernst because of the large difference in particles size therebetween.
	However, neither Ernst nor Kaneko is relied upon to teach the average diameter of the magnetic particle, Wu is.  Furthermore, as discussed above, the exact average height of the plurality of protrusions is deemed to be a result effective variable with regard to the composition of the polymerization solvent as taught by Kaneko (Paragraph [0052]).  It would require routine experimentation to determine the optimum value of a result effective variable, such as 100 nm to 5000 nm, in the absence of a showing of criticality in the claimed average height.  MPEP 2144.05 II B.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 13, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788